            Case 2:18-cv-00923-JAD-VCF Document 11 Filed 10/06/20 Page 1 of 1




1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                      ***
      GREGORY KELLY,
4
                             Plaintiff,
5                                                         2:18-cv-00923-JAD-VCF
      vs.                                                 ORDER
6     JODY MARIE CUOMO,
7                            Defendant.
8           Before the Court is Plaintiff’s Motion for Supplement Proceedings (Examination of Judgment
9    Debtor) (ECF NO. 10).
10          The proposed order does not comply with NRS 21.270.
11          Accordingly,
12          IT IS HEREBY ORDERED that Plaintiff’s Motion for Supplement Proceedings (Examination of
13   Judgment Debtor) (ECF NO. 10) is DENIED.
14          IT IS FURTHER ORDERED that a status hearing is scheduled for 2:00 PM, October 28, 2020, in
15   Courtroom 3D, at the United States District Court, Lloyd D George Courthouse, 333 Las Vegas Boulevard
16   S, Las Vegas, Nevada 89101.
17          IT IS FURTHER ORDERED that Gregory Kelly’s presence at the 2:00 PM, October 28, 2020
18   hearing, is required.
19          The Clerk is directed to mail a copy of this order to Gregory Kelly.
20          DATED this 6th day of October, 2020.
                                                                 _________________________
21
                                                                 CAM FERENBACH
22                                                               UNITED STATES MAGISTRATE JUDGE

23

24

25
